            Case 1:18-cv-00675-LY Document 11 Filed 10/15/18 Page 1 of 1




                         iN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS                    ZOI8OCT 15     PM   f:   J9
                                    AUSTIN DIVISION

UNITED STATES OF AMERICA,                         §
                PLAINTIFF,                        §
                                                  §
V.                                                §    CIVIL NO. A-18-CV-00675-LY
                                                  §
WALTER OLENICK AND                                §
M.RAE NADLER-OLENICK,                             §
               DEFENDANTS.                        §
                                                  §


                                              i) 1 0

         IT IS HEREBY ORDERED that Defendants pro se Walter Olenick and M. Rae Nadler-

Olenick's Respondents' Rule 12 Motions filed September 13, 2018 (Clerk's Document No. 8),

Plaintiff United States's Response and Objection to Defendants' Rule 12 Motion to Dismiss filed

September 26, 2018 (Clerk's Document No. 9), and any reply that may be filed, are REFERRED

to United States Magistrate Judge Mark Lane for report and recommendation.      See   28 U.S.C.

§   636(b)(1)(B), Fed. R. Civ. P. 72; Loc. R. W. D. Tex. Appx. C, Rule 1(d).

         SIGNED this   ,LI$.L day of October, 2018.




                                                  ITED STA
